DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the filing of Application #15/695,473, originally filed on 09/05/2017 and in response to applicant’s filing of an after-final response on 01/15/2021.    
Claims 1-2, 4-5, 7-10, 12-13, 15-18, and 20-24 are now pending and have been examined.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, 15-18, and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a system, method and medium for providing a digital offer token for an online user to be able to save and use for an online purchase, the token including a unique identifier and a security feature in which the token has embedded in it the social media profile of the user so that only that user associated with the social media profile can actually redeem the token.  

This provides a unique advantage in that the embedded social media profile allows for an easy authorization via confirmation of the social media profile while also allowing for the offer redemption to be limited to the user.  Other unique ID codes can be shared or even stolen via online sharing and identity theft and further merchants often want to limit use of an offer due to inventory issues.  In combination with the time feature, which sets an 

The closest prior art, Alba, et al., Pre-Grant Publication No. 2011/0208656 A1 teaches a user being targeted with offers that they then can save to their digital wallet for later use.  The offers are in token form to facilitate easier online redemption.  Alba however, does not teach many other aspects of the invention, including the token being embedded with any kind of ID.  Behren, et al., Pre-Grant Publication No. 2012/0158584 A1 teaches an offer being targeted to a user while they are on a website, and the user being able to save the offer in a digital wallet for later use.  Dobyns, Pre-Grant Publication No. 2012/0116861 A1 teaches a user being notified a plurality of times during a browser session of an offer that is nearing expiration.  Tresler, Pre-Grant Publication No. 2013/0297543 A1 teaches an advertisement embedded with a social network profile.  The profile is then used for further targeting of the user.  Storry, Pre-Grant Publication No. 2016/0092902 A1, teaches an offer with an embedded user ID that is used for verification when the user tries to redeem the offer.  None of the references teach a social media profile embedded as a unique identifier into an offer token to limit redemption to a user associated with the social media profile.  Further, the combination of references, of which there were five, would seem difficult to use in combination with a potential further reference that did teach the missing limitation even if it were found, and even if perhaps one or two references could be removed with another in its place.    
Independent claims 1, 9, and 17 comply with 35 U.S.C. 101.  Under Step 1 of the analysis, Claim 9 is a method, or process.  A process is a statutory category for patentability.  Claim 17 is directed to a statutory category for patentability as a non-transitory machine-readable storage medium claim, namely an article of manufacture.  Further, the claim is in 
Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims are not directed to a mathematical formula, an organization of human activity, or a mental process.  While the claims include the targeting of an offer in response to a user being on a client site, the use of technology is directed at generation of an offer token, reminding the user of expiration time via notifications, and embedding the offer token with a social media profile unique identifier prior to saving which allows only the user associated with the profile to use the offer.  These steps and their use of technology would seem in their purpose to go well beyond simply targeting and deliver of an offer.  Further, the embedding of a social media profile in an offer for the purposes of limiting redemption was not found to be known in the art, and similar prior art did not seem to be justified to be used in combination because of the number of references necessary to meet all the claim limitations.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682